DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 8/20/2021 has been fully considered and is attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the both ends of the liquid cooling plate or the isolation plate are provided with an air return port as in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claim 7 is drawn to the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6-10 are objected to because of the following informalities:  
Claim 6, Lines 5-6 recites, “heat sources are respectively mounted in a plurality of heat dissipation chambers” which appears to be incorrect since “heat dissipation chambers” has already been established earlier in the claim.  It appears it should be 
Claim 7, Line 2 recites, “to form a plurality of heat dissipation chambers” which appears to be incorrect.  It appears it should be changed to read, “to form the plurality of heat dissipation chambers”.
Claims 8-10 are objected to since they depend from claim 6 and thus inherit the deficiencies therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, Line 13 recites, “the heat dissipation chamber” lacks antecedent basis.  It is unclear which of the aforementioned, “heat dissipation chambers” this recitation is referring to.  For the purposes of examination the recitation will be considered to read, “in each of the plurality of heat dissipation chambers”.

Claim 6, Line 15 recites, “the heat exchanger” which lacks antecedent basis.  It is unclear which of the aforementioned heat exchangers “the heat exchanger” is referring to.  For the purposes of examination the recitation will be considered to read, “the heat exchanger of the bottom layer”.
Claims 7-10 are rejected since they depend from claim 6 and thus inherit the deficiencies therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodes et al. (US 2009/0086434 – hereinafter, “Hodes”).
With respect to claim 6, as best understood by the Examiner, Hodes teaches (In Fig 1) a case heat dissipation structure, comprising: a case (110) comprising an air duct (115) and a plurality of heat dissipation chambers (Spaces where 112-3, 114-3; 112-2, 114-2; 112-1, 114-1, respectively, reside) which are stacked and communicated with in each of the plurality of heat dissipation chambers, a liquid inlet for cooling liquid to flow in and a liquid outlet for cooling liquid to flow out are provided on the case (See Fig 1, while not shown there must be a liquid inlet and outlet on the case to allow the liquid to flow into and out of the coolers as per ¶ 0019); a heat exchange assembly (114-1, 114-2, 114-3), wherein the heat exchange assembly is mounted in each heat dissipation chamber (See Fig 1) or the heat exchange assembly is mounted in part of the heat dissipation chambers, the heat exchange assembly comprises a heat exchanger (114-1, 114-2, 114-3 are air to liquid heat exchangers), the heat exchanger is arranged between the liquid inlet and the liquid outlet and is communicated through a liquid cooling pipeline (114-3, for example, is arranged between where the liquid comes into 110 and where the liquid exits 110 and there must be some type of pipeline connecting the inlet and the heat exchanger 114-3 and the outlet and the heat exchanger 114-3); a fan assembly (¶ 0025), which is mounted in the heat dissipation chamber of the bottom layer, wherein the fan assembly is used for driving the air in the heat dissipation chamber of the bottom layer of the case to be transported to the heat dissipation chamber of the upper layer (See Fig 1) and subjected to heat exchange treatment through the heat exchanger of the bottom layer (See Fig 1), and driving the air in the heat dissipation chamber at the top layer of the case to flow back to the heat .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Downing (US 9,095,075) in view of Zhu et al. (CN 207219278 – hereinafter, “Zhu”, attached hereto).
With respect to claim 1, Downing teaches (In Fig 4) a case heat dissipation structure, comprising: a case (10), which has a first heat dissipation chamber (31) and a second heat dissipation chamber (32) that are communicated with each other (Via 91), 
With respect to claim 2, Downing further teaches a liquid cooling plate (42) or an isolation plate is mounted in the case to form the first heat dissipation chamber (31) and the second heat dissipation chamber (32), both ends of the liquid cooling plate or the isolation plate are respectively provided with an air outlet (91) and an air return port (91, see Fig 4).
With respect to claim 3, Downing further teaches that the air outlet (91, left side) is located at one end, extending along the air exhaust side direction of the fan assembly, of the liquid cooling plate or the isolation plate, the air return port (91) is located at one end (Right side), extending along the direction of the air suction side of the fan assembly, of the liquid cooling plate or the isolation plate (See Fig 4).
With respect to claim 4, Downing as modified by Zhu teaches the limitations of claim 2 as per above and Downing further teaches that the first heat dissipation chamber (31) is located at a lower side of the liquid cooling plate or the isolation plate (42).  Downing as modified by Zhu fails to specifically teach or suggest the particular arrangement whereby the heat exchanger is mounted between the middle part of the liquid cooling plate or the isolation plate and the case bottom plate and is arranged along a direction perpendicular to the liquid cooling plate or the isolation plate, and the heat exchanger is located on a suction side of the fan assembly and arranged close to the fan assembly.  However it has been held that mere re-arrangement of parts is obvious1.  Accordingly, It would have been obvious to one of ordinary skill in the art at .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Zhu and further in view of Pietrantonio et al. (US 9,680,385 – hereinafter, “Piet”)
With respect to claim 5, Downing as modified by Zhu teaches the limitations of claim 1 but fails to specifically teach or suggest a first pipe joint and a second pipe joint are mounted on the case to form the liquid inlet and the liquid outlet, and the heat exchanger has a first communication port and a second communication port; and the first pipe joint and the first communication port are in communication through a liquid cooling pipeline, and the second pipe joint and the second communication port are in communication through a liquid cooling pipeline.  Piet, however, teaches (In Figs 1 and 9) a case heat dissipation structure including a case (12) comprising a first pipe joint (26) and a second pipe joint (28) are mounted on the case to form the liquid inlet and the liquid outlet (See Fig 1), and a heat exchanger (22) has a first communication port (Opening in 22 which accepts liquid from the passages 158) and a second communication port (Opening in 22 which expels liquid to the passages 158); and the .

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,375,851 to Agnaou et al. which teaches an electrical cabinet with improved heat dissipation; and
WO 2019/018681 to Nambiar et al. which teaches an electronics cooling system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)